By the Court —
Warner, J.
delivering the opinion.
[1.] The ground of error alleged to the decision of the Court below, in this case is, that the plaintiff below was permitted to amend his declaration, by changing the Christian name of the plaintiff from William to J ames Law. On the application to amend the declaration, it was judicially made to appear to the Court by the plaintiff’s attorney, that James Law was his client, and that by mistake, he brought the action in the name of William Law ; and that, if nonsuited by the Court, the plaintiff’s right of action would be barred by the Statute of Limitations.
The Act of 1818, respecting amendments, is very broad and comprehensive in its terms, and ought, in our judgment, when invoked for the furtherance of justice, to receive a liberal construction. Prince, 442. Martin vs. Phillips, 4 Georgia Rep. 203. Taylor vs. Lyon, 15 Eng. Com. Law Rep. 461. Brace vs. Benson, 10 Wendell’s Rep. 213. The amendment'in this case was allowed under the provisions and restrictions of the 54th Common Law rule of practice. Hotchkiss, 950. The application to amend the plaintiff’s declaration was made in furtherance of justice, and we will not control the discretion of the Court below, in allowing it.
Let the judgment of the Court below be affirmed.